Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/22 has been entered.

Drawings
The drawings were received on 06/07/22.  These drawings are acceptable.

Election/Restrictions
Claims 1-2, 4-6, 8-13, 15-16, and 21-26 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 01/01/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/01/21 is withdrawn.  Claims 2, 9, 10, 15, and 16, directed to Species I-III and V-VII are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4-6, 8-13, 15-16, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Yamaguchi (US 9,627,240) was found to be the closest prior art. Yamaguchi discloses a substrate support pedestal (See Figure 7), comprising: an electrostatic chuck body 11 bonded to a cooling base 50 (Col. 7, Lines 29-44) via a bond layer 61; a porous plug 70 (Col. 14, Lines 48-50); and a gas flow passage 53,65,15 (Col. 14, Lines 50-54) formed between a top surface of the electrostatic chuck body 11 and a bottom surface of the cooling base 50, the gas flow passage 53,65,15 passing through a hole in the bond layer 61 and the porous plug 70, the gas flow passage having a swept volume (Note: the total volume of each portion of the transfer passage) physically shielded from an inside edge of the hole in the bond layer 61 (See Figure 7) (Note: the inside edge of the hole in the bond layer 61 is provided with a ring 63 (Col. 7, Lines 20-21)).
Regarding independent claim 1, Yamaguchi does not disclose a ring extending from a top surface of the cooling base and into the electrostatic chuck body. 
Regarding independent claim 21, Yamaguchi further does not disclose a sleeve disposed around the porous plug wherein the gas flow passage having a swept volume is physically shielded from an inside edge of the hole of the bond layer by at least one of the sleeve or the ring.

Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Yamaguchi, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722